Alejandro Ledesma,         Jr.
                                 TDCJ-CID #1134797
                             French M. Robertson Unit
                                   12071 FM 3522
                             Abilene,     Texas 79601-8749
                                       (325)548-9035

                                      April   18th. 2015

Hon. Abel Acosta, Clerk
COURT OF CRIMINAL APPEALS
P.O. Box 12308
Austin, Texas 78711-2308
(512)463-1551/463-7061 FAX
www.cca.courts.state.tx.us


RE:   Appellate Case Number: 08-03-00108-CR
      Trial Court Case Number: 20000D04485-41

STYLED: LEDESMA ?. STATE


Dear Clerk,


      I am seeking your assgned case number to "PETITION FOR DISCRETIONARY REVIEW"
(PDR) in the above-listed case.       I believe that my appellate counsel, Matthew
Mateo Dekoatz had filed habeas corpus seeking permission to file an out of time
PDR under WR-56,745-02.
      Please send me a copy of your DOCKET SHEET so I may see when the PDR was
filed and finally disposed in your court.
      If   anything   further    is    required from myself, please let me know at once.
      Thank you for your time and assistance.

Sincerely,



Alejandro Ledesma, Jr.



ALJ/rjr-file

                                                                       RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                       APR 24 2015

                                                                   Abel Aco6ta, Clerk